                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN


 UNITED STATES OF AMERICA
                                                         Case No. 2:19-CR-20254

 v.                                                      ORDER ON MOTION FOR
                                                         SENTENCE REDUCTION UNDER
                                                         18 U.S.C. § 3582(c)(1)(A)
 LINDA WARDLOW
                                                         (COMPASSIONATE RELEASE)



       Upon motion of      the defendant    the Director of the Bureau of Prisons for a reduction

in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors

provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing

Commission,

IT IS ORDERED that the motion is:

  GRANTED

                                                                       6 MONTHS
  The defendant’s previously imposed sentence of imprisonment of _____________________

                     TIME SERVED
is reduced to ____________________________. If this sentence is less than the amount of time

the defendant already served, the sentence is reduced to a time served; or

          Time served.

       If the defendant’s sentence is reduced to time served:

                      This order is stayed for up to fourteen days, for the verification of the

                      defendant’s residence and/or establishment of a release plan, to make

                      appropriate travel arrangements, and to ensure the defendant’s safe

                      release. The defendant shall be released as soon as a residence is verified,
               a release plan is established, appropriate travel arrangements are made,

               and it is safe for the defendant to travel. There shall be no delay in

               ensuring travel arrangements are made. If more than fourteen days are

               needed to make appropriate travel arrangements and ensure the

               defendant’s safe release, the parties shall immediately notify the court and

               show cause why the stay should be extended; or

               There being a verified residence and an appropriate release plan in place,

               this order is stayed for up to fourteen days to make appropriate travel

               arrangements and to ensure the defendant’s safe release. The defendant

               shall be released as soon as appropriate travel arrangements are made and

               it is safe for the defendant to travel. There shall be no delay in ensuring

               travel arrangements are made. If more than fourteen days are needed to

               make appropriate travel arrangements and ensure the defendant’s safe

               release, then the parties shall immediately notify the court and show cause

               why the stay should be extended.

  The defendant must provide the complete address where the defendant will reside

upon release to the probation office in the district where they will be released because it

was not included in the motion for sentence reduction.

  Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a “special term” of

  probation or     supervised release of ________ months (not to exceed the unserved

portion of the original term of imprisonment).

          The defendant’s previously imposed conditions of supervised release apply to

       the “special term” of supervision; or


                                          2
                   The conditions of the “special term” of supervision are as follows:

               _______________________________________________________________________________

               __________________________________________________________________

               __________________________________________________________________

               __________________________________________________________________

          The defendant’s previously imposed conditions of supervised release are unchanged.

          The defendant’s previously imposed conditions of supervised release are modified as

        follows:
The defendant shall participate in the Location Monitoring Program for 60 consecutive days and
abide by all the requirements of the program. Technology at the discretion of the probation
office. Home Detention: The defendant is restricted to his/her residence at all times, with the
exception of: employment, education, religious services, medical, substance abuse or mental
health treatment, attorney visits, court appearances, court-ordered obligations, or, other activities
as approved in advance by the probation officer. As directed by the Court, the defendant shall
pay all or part of the cost of the program based upon their ability to pay.



   DEFERRED pending supplemental briefing and/or a hearing. The court DIRECTS the United

States Attorney to file a response on or before _______________________________, along with

all Bureau of Prisons records (medical, institutional, administrative) relevant to this motion.

   DENIED after complete review of the motion on the merits.

   FACTORS CONSIDERED (Optional)
See addendum.




                                                  3
    DENIED WITHOUT PREJUDICE because the defendant has not exhausted all administrative

remedies as required in 18 U.S.C. § 3582(c)(1)(A), nor have 30 days lapsed since receipt of the

defendant’s request by the warden of the defendant’s facility.

         IT IS SO ORDERED.

:

                                                s/Terrence G. Berg
                                                UNITED STATES DISTRICT JUDGE


Dated:    April 28, 2021




                                                4
     In   determining    whether    Linda    Wardlow    is   eligible   for
compassionate release under 18 U.S.C. § 3582(c), the Court must

determine (1) whether she has exhausted her administrative remedies,
(2) whether there are “extraordinary and compelling reasons” that
warrant her release, and (3) whether her release would be consistent with

the factors set forth in § 3553(a). The government concedes that Wardlow
has exhausted her administrative remedies. ECF No. 22, PageID.141-42.

     The government also indicates that Wardlow’s heightened risk of
severe complications from COVID-19 constitutes an “extraordinary”

reason for her release. ECF No. 22, PageID.138. She states that she has
emphysema, which is an underlying airway disease, as well as shortness
of breath, and high blood pressure. ECF No. 18, PageID.104. She is also

70 years old. Id. The government argues, however, that her
circumstances are not “compelling,” and therefore cannot justify
compassionate release. The Court disagrees. Wardlow has presented

sufficient evidence of “extraordinary and compelling reasons” that would
justify her early release. The Court will address each of the government’s
arguments in turn.1


1As a preliminary matter, the Court notes that the government draws a
distinction between the terms “extraordinary” and “compelling,”
suggesting that a defendant must make two separate showings to
satisfy the statute in presenting reasons for release. The statutory
language directs Courts to determine whether “extraordinary and
compelling reasons” exist such that release is warranted. The Sixth
                                    1
     The government first argues that Wardlow’s lung disease is not a
compelling reason because she is incarcerated at a federal medical center

and the severity of her symptoms is controlled by medication. ECF No.
22, PageID.154-55. Essentially, the government argues that she has
access to sufficient medical care and therefore does not face a significant

risk of adverse outcomes due to her disease.

     But the government’s argument ignores the magnified risk that
Wardlow faces due to COVID-19: if she were to contract this disease, the
mitigating effects of medication or the fact that she is in a federal medical

center cannot change the fact that her comorbidities are severe and
heighten her risk of serious illness or death. Specifically, Wardlow’s
emphysema and high blood pressure place her in a much higher risk

category than healthy adults of her age. Adults of any age “are at
increased risk” of severe illness from COVID-19 if they suffer from
chronic obstructive pulmonary disease, which includes emphysema. See


Circuit has indicated that courts are not bound to any particular
categories of information in making that determination. United States
v. Elias, 984 F.3d 516, 519-20 (6th Cir. 2021). But the Court finds no
Sixth Circuit case interpreting 18 U.S.C. § 3582(c)(1)(A)(i)’s
“extraordinary and compelling reasons” to mean that a particular
reason may be considered “extraordinary” but not necessarily
“compelling” and that in the absence of meeting both standards, an
individual presenting merely extraordinary reasons would not meet the
statute’s criteria. Rather than mince words, the Court construes the
government’s position to be that Wardlow cannot show “extraordinary
and compelling reasons” as required under this provision.
                                     2
Centers for Disease Control, People with Certain Medical Conditions
(March     22,   2021),     https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/people-with-medical-conditions.html#copd.         Indeed,
“[t]he more underlying medical conditions someone has, the greater their
risk is for severe illness from COVID-19.” Id.

     In addition, adults over the age of 65 years are at further risk of

severe illness from COVID-19. See Centers of Disease Control, COVID-
19       Guidance     for      Older       Adults   (March    22,    2021),
https://www.cdc.gov/aging/covid19-guidance.html; see also Centers for

Disease Control, Increased Risk of Hospitalization or Death (March 22,
2021),              https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/older-adults.html (“[P]eople in their 60s or 70s are, in

general at higher risk for severe illness than people in their 50s.”).
Indeed, “8 out of 10 COVID-19 deaths reported in the U.S. have been in
adults 65 years and older.” Id. Even while symptoms of her lung disease

are abated by medication, she still experiences difficulty breathing and
shortness of breath. ECF No. 18, PageID.120. Wardlow struggles to sleep,
and even then, she will “wake up fighting for air,” with pain in her lungs

and chest area. Id. If Wardlow’s health is this severely affected by these
diseases now, adding COVID-19 to the mix seems likely to result in an
untenable situation no matter the care available to her. The Court finds

that Wardlow’s age, emphysema, and high blood pressure together


                                       3
constitute a circumstance that is “extraordinary and compelling” in light
of the COVID-19 threat.

     Second, the government argues that the conditions at FMC

Lexington, where Wardlow is presently incarcerated, weigh against
granting early release. ECF No. 22, PageID.155. In particular, the
government points to the fact that Wardlow received the first dose of the

Moderna COVID-19 vaccine on February 19, 2021 and that she has likely
received her second dose as of this writing. Id.

     However, there is a growing body of evidence that COVID-19
variants from the United Kingdom, South Africa, and Brazil are

circulating in the United States in greater numbers. See Centers for
Disease Control, About Variants of the Virus that Causes COVID-19
(March       22,      2021),       https://www.cdc.gov/coronavirus/2019-

ncov/transmission/variant.html.

     Although no vaccine provides absolute immunity, it is as yet not
fully known whether the present vaccines provide the same level of
protection as with previous variants. Id. This means that Wardlow could

still become infected with a newer variant of COVID-19 and experience
severe symptoms, despite the fact she has been vaccinated. See id.

     What is clear is that these variants spread more easily and quickly
than past variants. Id. Some evidence also suggests that these new

variants “may be associated with an increased risk of death compared to
                                    4
other variant viruses.” See id. It is true that FMC Lexington currently
reports no inmates and no staff who have tested positive for COVID-19.

See Pandemic Response Oversight, Dashboards of BOP COVID-19 Cases
(April 28, 2021). https://www.bop.gov/coronavirus/. Yet just a few months
ago, FMC Lexington reported over “300 active Covid-19 cases among

inmates and staff.” ECF No. 22, PageID.155. In addition, the facility has
reported 9 inmate deaths. Based on the proliferation of new variants that
may be resistant to vaccines, spread more easily and quickly, coupled

with the previous trends in infection rates at the facility, the number of
infections can rapidly change at FMC Lexington. The Court thus finds
that despite Wardlow’s having likely received both doses of the Moderna

vaccine, in considering the increased mitigation efforts at FMC
Lexington, Wardlow’s age, specific medical conditions, and all the unique
circumstances of her case nevertheless provide “extraordinary and

compelling” reasons given the current uncertain state of variant spread
and the possibility of another outbreak in the facility.

     The factors under § 3553(a), considered as a whole, also counsel in
favor of granting Wardlow’s motion. Regarding the nature and

circumstances of the offense, Wardlow’s offense conduct was quite
serious, involving a scheme to defraud the Social Security Administration
that endured for over 20 years and allowed her to receive hundreds of

thousands of dollars in undeserved benefits. Nevertheless, the offense


                                     5
was a non-violent offense, and Wardlow has already served nearly two-
thirds of her six-month term. See ECF No. 18, PageID.104. The

government notes that the offense is one for which an “extraordinarily
small number of…defendants” have actually been sentenced to prison
time in this District. ECF No. 22, PageId.137. Thus, there is less of a

concern that granting Wardlow release leads to an unwarranted
sentencing disparity.

     As to the goals of deterrence and protecting the public from further
crimes, the Court finds that having served nearly four months in prison

during the difficult circumstances of the pandemic has been a significant
deterrent and has provided a punishment that adequately protects the
public. The Court notes that after Wardlow’s report date was “adjourned

once by unopposed motion and twice by stipulation and order,” she
voluntarily admitted herself to FMC Lexington on January 2, 2021. ECF
No. 22, PageID.137-38. She did so even after FMC Lexington reported

over “300 active Covid-19 cases among inmates and staff” just days prior,
on December 31, 2020. ECF No. 22, PageID.155. In other words, Wardlow
willingly entered a prison experiencing a severe COVID-19 outbreak

even though she could have postponed her period of incarceration, and




                                   6
despite her heightened medical risks, and the lack of any assurance that
she would promptly receive a vaccine.2

     Moreover, the emotional toll and stress that Wardlow has been

subjected to as a result of her impending, yet repeatedly delayed,
imprisonment cannot be understated. The surrounding context of her
incarceration thus far suggests that Wardlow has served a sufficient

punishment. At the time that the Court sentenced Wardlow to six-
months of prison time on January 16, 2020, it was with the expectation
that she would serve that time under normal circumstances. Less than a

week later, however, the Center for Disease Control launched its agency-
wide response to the COVID-19 pandemic. See Centers for Disease
Control,       CDC’s        Response        (March         22,       2021),

https://www.cdc.gov/coronavirus/2019-ncov/cdcresponse/index.html.
Since then, Wardlow’s period of incarceration was repeatedly put off in
the interest of public health and safety. Nevertheless, while she waited,

the knowledge of impending imprisonment in a pandemic in which it
became evident from the start that individuals with advanced age were
highly susceptible to its most severe and fatal effects leaves little doubt

2Although the Court notes warily that Wardlow filed for compassionate
release only days after arriving to begin serving her sentence, it would
be a risky stratagem indeed for an attorney to advise a client to expose
herself to a high risk of severe illness or death, on the chance that doing
so might make her eligible for a sentence reduction. Without specific
evidence that this is what took place here, the Court cannot give
credence to such a contention.
                                     7
that Wardlow endured the pandemic in a state of considerable
apprehension. The stress and toll were so severe that, despite offers from

the government for yet another adjournment, Wardlow went head on into
a facility being ravaged by COVID-19. She has now served nearly 4
months, or nearly two-thirds, of her term under incarceration conditions

harsher and more restrictive than during normal times. On balance,
Wardlow’s ordeal and subsequent sentence served thus far satisfies the
need to promote respect for the law and provide just punishment.

     Accordingly, the Court finds that Wardlow is entitled to have her

sentence reduced to time-served and must therefore be released. As a
condition of supervised release, however, the Court orders that Wardlow
remain on home confinement, according to conditions as recommended

by the Probation Department, for a period of 60 days.




                                    8
